DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/27/2021 amending Claims 1 – 4, 8 – 11, 14 and 18. Claims 1 – 20 are examined.

Specification
The substitute specification filed 12/27/2021 has been entered.

Drawings
The drawings were received on 12/27/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3826084 (Branstrom).
As to claims 1 and 11, Branstrom discloses (see fig. 1 below; and expanded version of fig. 1 below) a diffuser case (8, 15) for a gas turbine engine (abstract; see also gas generator combustor 6 of turbine engine), comprising:

the diffuser case (8, 15) defining a dump region (the term “region” is interpreted as “A large, usually continuous segment of a surface or space”, American Heritage Dictionary online) downstream of the pre-diffuser (see dashed lines in fig. 1 below), an inner plenum, and an outer plenum (see fig. 1 below), the pre-diffuser 2 being fluidly connected to the inner plenum and the outer plenum through the dump region (see fig. 1 below); 
a combustor 6 housed within the diffuser case between the inner plenum and the outer plenum (see fig. 1 below); 
a tangential onboard injector module (26, 27; see col. 1 ll. 29-32 discussing tangential flow of cooling fluid injected from TOBI (26, 27)) fluidly connected to the inner plenum through an inlet orifice (inlet to passage 26, see expanded portion of fig. 1 below) located in the diffuser case proximate an aft end of the inner plenum (see large “2” in expanded fig. 1 below); and 
an inlet extender initiating at the inlet orifice of the tangential onboard injector module (see expanded fig. 1 below), extends through the inner plenum (see “14” in fig. 1 below), and terminates at a distal end (distal end can be at location A or location B in fig. 1 below; the claim does not require the distal end to be a free end) proximate the pre-diffuser 2;
wherein the distal end of the inlet extender is located in the dump region (see fig. 1 below).

    PNG
    media_image1.png
    318
    605
    media_image1.png
    Greyscale
[AltContent: textbox (inner plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer plenum)][AltContent: arrow][AltContent: textbox (A)][AltContent: rect][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    268
    250
    media_image3.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow]
As to claims 5, 6, 15 and 16, Branstrom discloses the pre-diffuser 2 includes a guide wall (annular wall at 2) defining the pre-diffuser 2, and wherein an angle between the guide wall of the pre-diffuser and the inlet extender proximate the distal end is less than or equal to 90 degrees (see angle created by annotated line and line at 104 wherein there is shown an angle less than 90 degrees).
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    233
    226
    media_image5.png
    Greyscale
[AltContent: connector]
As to claim 12, Branstrom discloses the inlet extender 14 is interposed between the combustor 6 and a radially inward wall 15 of the diffuser case (see fig. 1 above).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20160186661 A1 (Smith).
As to claims 1 and 11, Smith discloses (see figs. 1 and 2) a diffuser case (70, 76) for a gas turbine engine 50, comprising:
a pre-diffuser 66; 
the diffuser case (70, 76) defining a dump region (the term “region” is interpreted as “A large, usually continuous segment of a surface or space”, American Heritage Dictionary online) downstream of the pre-diffuser (space inside diffuser case forward of pointer line of 72 in fig. 2), an inner plenum (at lower 64 in fig. 2 including location at “74” in lower portion of fig. 2), and an outer plenum (at upper 64 in fig. 2), the pre-diffuser 16 being fluidly connected to the inner plenum and the outer plenum through the dump region (see fig. 2); a combustor (combustion section 60 with liners (72, 74, 81 wherein wall 83 is considered part of the inlet extender discussed below) housed within the diffuser case between the inner plenum and the outer plenum (see fig. 2); 
a tangential onboard injector module (see outlet of passage 65 wherein cooling fluid turns from being tangential to passage 65 walls to becoming tangential with turbine rotor after being injected at outlet of passage 65) fluidly connected to the inner plenum through an inlet orifice (see orifice at downstream end of passage 65 wherein vertical wall above orifice is considered a part of diffuser case) located in the diffuser case proximate an aft end of the inner plenum (see text “74” in fig. 2 that can be aft end of inner plenum); and 
an inlet extender (69, 83, and horizontal lip just downstream of flow arrows exiting pre-diffuser 66 in fig. 2) initiating at the inlet orifice of the tangential onboard injector module, extends through the inner plenum, and terminates at a distal end (horizontal lip just downstream of flow arrows exiting pre-diffuser 66 in fig. 2) proximate the pre-diffuser 2;
wherein the distal end of the inlet extender is located in the dump region (see fig. 2).
Claim(s) 1 – 3, 8 – 11, 13 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4291531 (Campbell).
As to claims 1 and 11, Campbell discloses a diffuser case (see fig. 2 below; and expanded version of fig. 2 below) for a gas turbine engine 10, comprising:
a pre-diffuser (see fig. 2 below); 
the diffuser case defining a dump region (the term “region” is interpreted as “A large, usually continuous segment of a surface or space”, American Heritage Dictionary online) downstream of the pre-diffuser (see dashed lines in expanded version of fig. 2 below), an inner plenum, and an outer plenum (see fig. 2 below), the pre-diffuser being fluidly connected to the inner plenum and the outer plenum through the dump region (see fig. 2 below); a combustor 23 housed within the diffuser case between the inner plenum and the outer plenum (see fig. 2 below); 
a tangential onboard injector module (TOBI; see fig. 2 below; TOBI is onboard engine and injects cooing air from passage 28 onto rotor disk 30 wherein the fluid acts on rotor disk 30 tangentially to shaft 15, see claim 4) fluidly connected to the inner plenum through inlet orifice (at 33 in fig. 2 below) located in the diffuser case proximate an aft end of the inner plenum (aft end of two portions of inner plenum shown by two arrows in fig. 2 below); and 
an inlet extender initiating at the inlet orifice of the tangential onboard injector module, extends through the inner plenum, and terminates at a distal end proximate the pre-diffuser (see fig. 2 below; the claim does not require the distal end to be a free end);
wherein the distal end of the inlet extender is located in the dump region (see expanded version of fig. 2 below).

    PNG
    media_image7.png
    428
    600
    media_image7.png
    Greyscale
[AltContent: textbox (pre-diffuser)][AltContent: textbox (diffuser case)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer plenum)][AltContent: arrow][AltContent: textbox (TOBI)][AltContent: arrow][AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: textbox (distal end of inlet extender)][AltContent: arrow][AltContent: textbox (ramp)][AltContent: arrow][AltContent: textbox (radially inward wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (diffuser case)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image9.png
    333
    320
    media_image9.png
    Greyscale
[AltContent: textbox (dump region)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (distal end of inlet extender)][AltContent: arrow]
As to claim 2, Campbell discloses a radially inward wall at least partially defining the inner plenum, wherein the inlet extender is located proximate the radially inward wall (distal end of inlet extender is at radially inward wall, see fig. 2 above).
As to claims 3 and 13, Campbell discloses the inlet extender fluidly separates the inner plenum into a first inner plenum (left arrow of “inner plenum” in fig. 2 above) and a second inner plenum (right arrow of “inner plenum” in fig. 2 above), wherein the inlet orifice is fluidly connected to the first inner plenum (see fig. 2 above).
As to claims 8 and 18, Campbell discloses an orifice 26 located in the inlet extender fluidly connecting the first inner plenum and the second inner plenum (see fig. 2 above); and a ramp located opposite the orifice (see fig. 2 above).
As to claim 9, Campbell discloses a radially inward wall at least partially defining the inner plenum (see fig. 2 above), wherein the inlet extender is located proximate the radially inward wall (see fig. 2 above), wherein the ramp extends away from the radially inward wall and towards the orifice (as the ramp goes from left to right the ramp extends radially inward towards orifice and extends axially aft ward away from radially inward wall).
As to claim 10, Campbell discloses a radially inward wall at least partially defining the inner plenum (see fig. 2 above), wherein the inlet extender is located proximate the radially inward wall (see fig. 2 above), wherein the ramp is orientated at an angle relative to the radially inward wall, the angle being less than 90 degrees as measured between the radially inward wall and an aft side of the ramp (see expanded portion of fig. 2 below).

    PNG
    media_image11.png
    110
    176
    media_image11.png
    Greyscale
[AltContent: textbox (angle less than 90 degrees)][AltContent: arrow][AltContent: connector][AltContent: textbox (expanded portion of fig. 2)]
As to claim 19, Campbell discloses (see fig. 2 above) wherein the ramp extends away from a radially inward wall of the diffuser and towards the orifice (as the ramp goes from left to right the ramp extends radially inward towards orifice and extends axially aft ward away from radially inward wall).
As to claim 20, Campbell discloses wherein the ramp is orientated at an angle relative to a radially inward wall of the diffuser case (see fig. 2 above), the angle being less than 90 degrees as measured between the radially inward wall and an aft side of the ramp (see expanded portion of fig. 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view GB 2084654A (Maderitsch).
As to claims 4, 7, 14 and 17, Smith discloses the pre-diffuser 66 includes a guide wall (see expanded portion of fig. 2 below) defining the pre-diffuser 66, and wherein the inlet extender proximate the distal end (see expanded portion of fig. 2 below) appears to be shaped to be perpendicular to the guide wall of the pre-diffuser 66 and wherein an angle between the guide wall of the pre-diffuser and the inlet extender proximate the distal end appears to be 90 degrees (see angle between annotated line and vertical portion of inlet extender at distal end in annotated expanded fig. 2 below), but does not explicitly teach the inlet extender proximate the distal end is shaped to be perpendicular to the guide wall, and the angle between the guide wall and the inlet extender proximate the distal end is 90 degrees.

    PNG
    media_image13.png
    196
    234
    media_image13.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: textbox (guide wall)][AltContent: arrow][AltContent: connector][AltContent: textbox (distal end)][AltContent: arrow]
Maderitsch teaches (see expanded portion of fig. below) an inlet extender (see fig. below) an inlet extender proximate a distal end is shaped to be about perpendicular to a guide wall (see fig. below), and an angle between the guide wall and the inlet extender proximate the distal end is 90 degrees. The portion 12’ of inlet extender is distal end portion of inlet extender and portion 12’ curves so that angle between guide wall and inlet extender is first greater than 90 degrees and then less than 90 degrees as the inlet extender extends downward from the guide wall in fig. below in the downstream direction. Therefore in between the greater than 90 degree portion and the less than 90 degree portion is an explicit teaching “perpendicular” and an angle of 90 degrees.

    PNG
    media_image15.png
    181
    268
    media_image15.png
    Greyscale
[AltContent: textbox (inlet extender)][AltContent: arrow][AltContent: textbox (guide wall of pre-diffuser)][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Smith with the inlet extender proximate the distal end being shaped to be about perpendicular to the guide wall, and provide Smith with the angle between the guide wall and the inlet extender proximate the distal end to be 90 degrees as taught by Maderitsch for the purpose of facilitating providing an aerodynamically favorable shaped bleed passage while ensuring high cooling air pressure (Maderitsch p. 1, ll. 32-39 and ll. 71-77).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that the Campbell reference does not teach the limitation the distal end of the inlet extender being in the dump region. The term “region” is interpreted as “A large, usually continuous segment of a surface or space”, American Heritage Dictionary online.  As shown below in the annotated expanded portion Campbell fig. 2 below the distal end is within the dump region (cooling air is dumped into the inner plenum and then further dumped through orifice below ramp at 25).  The claimed dump region is defined by the diffuser case downstream of the pre-diffuser and Campbell discloses this feature (see also the annotated fig. 2 of Campbell in the claim analyses above in the 35 USC 102 section).  It is not permissible to import limitations into the claims from Applicant arguments or specification.  There is no special definition of dump region in the specification.

    PNG
    media_image9.png
    333
    320
    media_image9.png
    Greyscale
[AltContent: textbox (dump region)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (distal end of inlet extender)][AltContent: arrow]
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separation of particles, entrainment of particles, combustor shell, cooling efficiency and other limitations in same paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4807433 discloses similar structure to Campbell reference; and US 5983642 teaches that a distal end of a gas turbine combustor structure does not have to end in a free end and can terminate in another structure (see fig. 2 and col. 4, ll. 35-44).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741